 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     PATRICIA FITZPATRICK, et al.,
11                                                     Case No.: 2:17-cv-01886-JAD-BNW
            Plaintiff(s),
12                                                                    Order
     v.
13                                                               [Docket No. 129]
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         On February 4, 2020, the Court set this matter for a settlement conference. Docket No.
17 128. On February 20, 2020, the LVMPD Defendants filed a notice of appeal. Docket No. 133.
18 On February 28, 2020, Defendant Naphcare filed dispositive motions. Docket Nos. 137-38.
19         Given the changed procedural posture, the settlement conference is hereby VACATED.
20 The motion for exceptions to attendance requirements (Docket No. 129), is hereby DENIED as
21 moot.
22         IT IS SO ORDERED.
23         Dated: March 4, 2020
24                                                           ______________________________
                                                             Nancy J. Koppe
25                                                           United States Magistrate Judge
26
27
28

                                                 1
